Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotsopoulos et al (US 20210243503).
Regarding claim 1, Kotsopoulos et al teach a system comprising: a computing platform having a hardware processor and a system memory storing a software code; the hardware processor configured to execute the software code to: receive, from a first user, metadata identifying one or more content segments (see Paragraph [0073-0074] and [0093], where the processor then receive a playlist associated with the media content item that comprise media content item segment including first avatar associated with first user); determine whether the first user has a right to access at least one of the one or more content segments (see Paragraph [0093], where receiving a request for a media content item from a client device that includes a media content identification and a main user identification. The media content item is a video associated with the media content identification and the main user identification sis associated with a user a of the client device (main user)); produce, in response to determining that the first user has the right, a playlist using the metadata, the playlist including a source locator (see Paragraph [0069], where the contents (e.g., values) of the various components of message may be pointers to locations in tables within which content data values are stored) for the at least one of the one or more content segments (see Paragraph [0085], where transmitting  a playlist including a first set of media content segments to the client device. The first set of media content item segments can be an introduction video portion of the media content item); and output the playlist to at least one of the first user or a second user (see Paragraph [0085] and [0097], where compiling and transmitting to the client device a playlist including the set of media content item segments. The content controller system causes the first set of media content item segments to be displayed on the client device).
Regarding claim 2, Kotsopoulos et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 1, wherein the one or more content segments comprise at least one visual content segment and at least one audio content segment (see Paragraph [0101], where the media content item segment from the segment database. See Paragraph [0052] and FIG. 3 where database include collection image, video, or audio data which are compiled into a collection).
Regarding claim 3, Kotsopoulos et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 2, wherein the playlist specifies that the at least one visual content segment and the at least one audio content segment be played out concurrently (see Paragraph [0101], where the media content item segment from the segment database. See Paragraph [0052] and FIG. 3 where database include collection image, video, or audio data which are compiled into a collection. User may create in the form of a collection of content that has been created and sent/broadcast by that user).
Regarding claim 4, Kotsopoulos et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 1, wherein the one or more content segments comprise at least one of movie content, photographs, podcast content, television programming content, music content, audio book content, digital book content, digital news content, or video game content (see Paragraph [0041] and [0077-0081], where the playlist include a set of media content segment that include portion of the media content item and the set of media content item segments can also be a plurality of frames included in the media content item. The frames can be an animated episode of a television series. Content relating to a music concert may be made available as a “story” for the duration of that music concert).
Regarding claim 14, Kotsopoulos et al teach a method for use by a system including a computing platform having a hardware processor and a system memory storing a software code, the method comprising: receiving, from a first user, by the software code executed by the hardware processor, 4Application Serial No.: 16/882,330 Attorney Docket No.: 0260670metadata identifying one or more content segments (see Paragraph [0073-0074] and [0093], where the processor then receive a playlist associated with the media content item that comprise media content item segment including first avatar associated with first user); determining, by the software code executed by the hardware processor, whether the first user has a first right to access at least one of the one or more content segments (see Paragraph [0093], where receive a request for a media content item from a client device that includes a media content identification and a main user identification. The media content item is a video associated with the media content identification and the main user identification sis associated with a user a of the client device (main user)); producing, by the software code executed by the hardware processor in response to determining that the first user has the first right to access, a playlist using the metadata, the playlist including a source locator for the at least one of the one or more content segments (see Paragraph [0085], where transmitting  a playlist including a first set of media content segments to the client device. The first set of media content item segments can be an introduction video portion of the media content item); and outputting, by the software code executed by the hardware processor, the playlist to at least one of the first user or a second user (see Paragraph [0085] and [0097], where compiling and transmitting to the client device a playlist including the set of media content item segments. The content controller system causes the first set of media content item segments to be displayed on the client device).
Regarding claim 15, Kotsopoulos et al teach a method of determining first user with media content segments and producing playlist including content segments as claim 14, wherein the one or more content segments comprise at least one visual content segment and at least one audio content segment, and wherein the playlist specifies that the at least one visual content segment and the at least one audio content segment be played out concurrently (see Paragraph [0101], where the media content item segment from the segment database. See Paragraph [0052] and FIG. 3 where database include collection image, video, or audio data which are compiled into a collection. User may create in the form of a collection of content that has been created and sent/broadcast by that user).
Regarding claim 16, Kotsopoulos et al teach a method of determining first user with media content segments and producing playlist including content segments as claim 14, wherein the one or more content segments comprise at least one of movie content, photographs, podcast content, television programming content, music content, audio book content, digital book content, digital news content, or video game content (see Paragraph [0041] and [0077-0081], where the playlist include a set of media content segment that include portion of the media content item and the set of media content item segments can also be a plurality of frames included in the media content item. The frames can be an animated episode of a television series. Content relating to a music concert may be made available as a “story” for the duration of that music concert).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotsopoulos et al in view of RUTLAND et al (US 20180278990).
Regarding claim 5, Kotsopoulos et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 1.
Kotsopoulos et al do not teach the source locator for the at least one2Application Serial No.: 16/882,330 Attorney Docket No.: 0260670of the one or more content segments comprises a Uniform Resource Identifier (URI) for obtaining the at least one of the one or more content segments.
However, in an analogous art, RUTLAND et al same field of sending media playlist including content segment between two client device. RUTLAND et al teach the source locator for the at least one2Application Serial No.: 16/882,330 Attorney Docket No.: 0260670of the one or more content segments comprises a Uniform Resource Identifier (URI) for obtaining the at least one of the one or more content segments (see Paragraph [0080], where receiving a request for a segment of content item including a URL of a segment of the content item).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Kotsopoulos et al to incorporate the teaching of RUTLAND et al using media content segment including uniform resource identifier (URI). 
Motivation as recognized by one of ordinary skill in the art, to do so would handling by any server included in ABR encrypted and then for the same segment, method (including encryption stage) may be performed by the same server or by a different server than the server that performed method (see Paragraph [0080]).
Claim(s) 6,7,9,11-13, 17,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotsopoulos et al in view of Agrawal et al (US 20170193001).
Regarding claim 6, Kotsopoulos et al teach a system comprising: a computing platform having a hardware processor and a system memory storing a software code; the hardware processor configured to execute the software code to: produce a playlist for a first user, the playlist including metadata identifying one or more content segments (see Paragraph [0085], where transmitting a playlist including a first set of media content segments to the client device. The first set of media content item segments can be an introduction video portion of the media content item); receive, from a second user (see Paragraph [0090], where the processor identifies a second user associated with a second client device that is connect to the first user on a communication platform), the playlist produced for the first user (see Paragraph [0119-0120], where secondary user identification associated with the second user and generates a request for the media content item including media content identification); determine each of the one or more content segments that the second user (see Paragraph [0075], where the request from the client device also includes the second user identification that is associated with a user of a different client device. In another embodiment, the request from the client device also includes a plurality of user identifications that are associated with a plurality of users of different client devices); generate a content compilation using the playlist, the content compilation omitting any content segment of the one or more content segments and playout the content compilation to the second user (see Paragraph [0091], where the rendering server system generates media content item segments that include the avatar of the second user to be displayed on the main user's client device. Accordingly, the media content item that is being displayed for the main user of the client device who requested the media content item can include at least one of the main user's avatar or his friend, family member or contact's avatar).
	Kotsopoulos et al do not teach the second user lacks the right access.
	However, in an analogous art, Agrawal et al teach same field of managing and transfer access content item across multiple use.  Agrawal et al teach the second user lacks the right access (see Paragraph [0062-0063], where second user need permission to access or editing data).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Kotsopoulos et al to incorporate the teaching of Agrawal et al using second user lacks the right access.
Motivation as recognized by one of ordinary skill in the art, to do so would coordinating the transfer of editing permissions between two users related to a content item (see Paragraph [0062]).
Regarding claim 7, the modified Kotsopoulos et al in view of Agrawal et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 6, Kotsopoulos et al teach wherein the hardware processor is further configured to execute the software code to: inform the second user, before generating the content compilation, of the any content segment of the one or more content segments and offer the second user. (see Paragraph [0075], where request from the client device also includes the second user identification that is associated with a user of a different client device. In another embodiment, the request from the client device also includes a plurality of user identification that are associated with a plurality of user of different client devices).
Kotsopoulos et al do not teach second user lacks the right to access and offer the second user an opportunity to acquire the right to access.
However, in an analogous art, Agrawal et al teach same field of managing and transfer access content item across multiple use.  Agrawal et al teach second user lacks the right to access (see Paragraph [0062-0063], where second user need permission to access or editing data) and offer the second user an opportunity to acquire the right to access (see Paragraph [0062], where the user can select an option to claim or request the editing or access permission and the second application can detect this selection).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Kotsopoulos et al to incorporate the teaching of Agrawal et al using second user lacks the right access and offer an opportunity to acquire the right to access.
Motivation as recognized by one of ordinary skill in the art, to do so would coordinating the transfer of editing permissions between two users related to a content item (see Paragraph [0062]).
Regarding claim 9, the modified Kotsopoulos et al in view of Agrawal et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 6, Kotsopoulos et al teach wherein the content compilation includes replacement content for the any content segment of the one or more content segments (see Paragraph [0086], where receives a request for a first and second media content item from a client device. The request includes a media content identification and a main user identification. The delivery server system retrieves segment states from a segment state database).
Kotsopoulos et al do not teach the second user lacks the right access.
	However, in an analogous art, Agrawal et al teach same field of managing and transfer access content item across multiple use.  Agrawal et al teach the second user lacks the right access (see Paragraph [0062-0063], where second user need permission to access or editing data).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Kotsopoulos et al to incorporate the teaching of Agrawal et al using second user lacks the right access.
Motivation as recognized by one of ordinary skill in the art, to do so would coordinating the transfer of editing permissions between two users related to a content item (see Paragraph [0062]).
Regarding claim 11, the modified Kotsopoulos et al in view of Agrawal et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 6, Kotsopoulos et al teach wherein the one or more content segments comprise at least one visual content segment and at least one audio content segment, and wherein the playlist specifies that the at least one visual content segment and the at least one audio content segment be played out concurrently (see Paragraph [0101], where the media content item segment from the segment database. See Paragraph [0052] and FIG. 3 where database include collection image, video, or audio data which are compiled into a collection. User may create in the form of a collection of content that has been created and sent/broadcast by that user).
Regarding claim 12, the modified Kotsopoulos et al in view of Agrawal et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 6 and 11, Kotsopoulos et al teach wherein prior to receiving the playlist from the second user, the playlist is provided to the second user (see Paragraph [0120-0122], where receiving the playlist to include the second set of media content item segment from secondary user).
	Regarding claim 13, the modified Kotsopoulos et al in view of Agrawal et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 6, Kotsopoulos et al teach wherein the one or more content segments comprise at least one of movie content, photographs, podcast content, television programming content, music content, audio book content, digital book content, digital news content, or video game content (see Paragraph [0041] and [0077-0081], where the playlist include a set of media content segment that include portion of the media content item and the set of media content item segments can also be a plurality of frames included in the media content item. The frames can be an animated episode of a television series. Content relating to a music concert may be made available as a “story” for the duration of that music concert).
Regarding claim 17, Kotsopoulos et al teach a method of determining first user with media content segments and producing playlist including content segments as claim 14, Kotsopoulos et al teach further comprising: receiving, from the second user (see Paragraph [0090], where the processor identifies a second user associated with a second client device that is connect to the first user on a communication platform), by the software code executed by the hardware processor, the playlist produced for the first user (see Paragraph [0119-0120], where secondary user identification associated with the second user and generates a request for the media content item including media content identification); determining, by the software code executed by the hardware processor, each content segment identified by the playlist see Paragraph [0075], where the request from the client device also includes the second user identification that is associated with a user of a different client device. In another embodiment, the request from the client device also includes a plurality of user identifications that are associated with a plurality of users of different client devices); generating, by the software code executed by the hardware processor, a content compilation using the playlist, the content compilation omitting any content segment identified5Application Serial No.: 16/882,330 Attorney Docket No.: 0260670and playing out, by the software code executed by the hardware processor, the content compilation to the second user (see Paragraph [0091], where the rendering server system generates media content item segments that include the avatar of the second user to be displayed on the main user's client device. Accordingly, the media content item that is being displayed for the main user of the client device who requested the media content item can include at least one of the main user's avatar or his friend, family member or contact's avatar).
Kotsopoulos et al do not teach the second user lacks the right access.
	However, in an analogous art, Agrawal et al teach same field of managing and transfer access content item across multiple use.  Agrawal et al teach the second user lacks the right access (see Paragraph [0062-0063], where second user need permission to access or editing data).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Kotsopoulos et al to incorporate the teaching of Agrawal et al using second user lacks the right access.
Motivation as recognized by one of ordinary skill in the art, to do so would coordinating the transfer of editing permissions between two users related to a content item (see Paragraph [0062]).
Regarding claim 18, the modified Kotsopoulos et al in view of Agrawal et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 17, Kotsopoulos et al teach further comprising: informing the second user, by the software code executed by the hardware processor, before generating the content compilation, the any content segment identified by the playlist (see Paragraph [0075], where request from the client device also includes the second user identification that is associated with a user of a different client device. In another embodiment, the request from the client device also includes a plurality of user identification that are associated with a plurality of user of different client devices).
Kotsopoulos et al do not teach second user lacks the right to access and offer the second user an opportunity to acquire the right to access.
However, in an analogous art, Agrawal et al teach same field of managing and transfer access content item across multiple use.  Agrawal et al teach second user lacks the right to access (see Paragraph [0062-0063], where second user need permission to access or editing data) and offering the second user, by the software code executed by the hardware processor, before generating the content compilation, an opportunity to acquire the second right to access (see Paragraph [0062], where the user can select an option to claim or request the editing or access permission and the second application can detect this selection).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Kotsopoulos et al to incorporate the teaching of Agrawal et al using second user lacks the right access and offer an opportunity to acquire the right to access.
Motivation as recognized by one of ordinary skill in the art, to do so would coordinating the transfer of editing permissions between two users related to a content item (see Paragraph [0062]).
Regarding claim 20, the modified Kotsopoulos et al in view of Agrawal et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 17, Kotsopoulos et al teach wherein the content compilation includes replacement content for the any content segment identified by the playlist (see Paragraph [0086], where receiving a request for a first and second media content item from a client device. The request includes a media content identification and a main user identification. The delivery server system retrieves segment states from a segment state database).
Kotsopoulos et al do not teach the second user lacks the right access.
	However, in an analogous art, Agrawal et al teach same field of managing and transfer access content item across multiple use.  Agrawal et al teach the second user lacks the right access (see Paragraph [0062-0063], where second user need permission to access or editing data).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Kotsopoulos et al to incorporate the teaching of Agrawal et al using second user lacks the right access
Motivation as recognized by one of ordinary skill in the art, to do so would coordinating the transfer of editing permissions between two users related to a content item (see Paragraph [0062]).
Claim(s) 8, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotsopoulos et al in view of Agrawal et al and further view of WAN et al(US 20140351383).
Regarding claim 8, the modified Kotsopoulos et al in view of Agrawal et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 6.
Kotsopoulos et al and Agrawal et al do not teach the content compilation includes 3Application Serial No.: 16/882,330Attorney Docket No.: 0260670advertising content omitted from the playlist.
However, in an analogous art, WAN et al teach same field of receiving media content segments from different channel among the devices. WAN et al teach content compilation includes3Application Serial No.: 16/882,330 Attorney Docket No.: 0260670advertising content omitted from the playlist (see Paragraph [0005], where receiving the content segments at a source data identifying a plurality of stream profiles advertised by an ABR server).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Kotsopoulos et al to incorporate the teaching of Agrawal et al further view of WAN et al using content compilation includes 3Application Serial No.: 16/882,330Attorney Docket No.: 0260670advertising content.
Motivation as recognized by one of ordinary skill in the art, to do so would generating more than a predetermined amount of delay between when the content segments are received from the content source and converted to the continuous digital content stream (see Paragraph [0005]).
Regarding claim 10, the modified Kotsopoulos et al in view of Agrawal et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 9. Kotsopoulos et al teach wherein the content compilation includes replacement content for the any content segment of the one or more content segments (see Paragraph [0086], where receives a request for a first and second media content item from a client device. The request includes a media content identification and a main user identification. The delivery server system retrieves segment states from a segment state database).
Kotsopoulos et al do not teach the second user lacks the right access.
	However, in an analogous art, Agrawal et al teach same field of managing and transfer access content item across multiple use.  Agrawal et al teach the second user lacks the right access (see Paragraph [0062-0063], where second user need permission to access or editing data).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Kotsopoulos et al to incorporate the teaching of Agrawal et al using second user lacks the right access.
Motivation as recognized by one of ordinary skill in the art, to do so would coordinating the transfer of editing permissions between two users related to a content item (see Paragraph [0062]).
Kotsopoulos et al and Agrawal et al do not teach the content compilation includes 3Application Serial No.: 16/882,330Attorney Docket No.: 0260670advertising content omitted from the playlist.
However, in an analogous art, WAN et al teach same field of receiving media content segments from different channel among the devices. WAN et al teach content compilation includes3Application Serial No.: 16/882,330 Attorney Docket No.: 0260670advertising content omitted from the playlist (see Paragraph [0005], where receiving the content segments at a source data identifying a plurality of stream profiles advertised by an ABR server).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Kotsopoulos et al to incorporate the teaching of Agrawal et al further view of WAN et al using content compilation includes 3Application Serial No.: 16/882,330Attorney Docket No.: 0260670advertising content.
Motivation as recognized by one of ordinary skill in the art, to do so would generating more than a predetermined amount of delay between when the content segments are received from the content source and converted to the continuous digital content stream (see Paragraph [0005]).
Regarding claim 19, the modified Kotsopoulos et al in view of Agrawal et al teach a system of determining first user with media content segments and producing playlist including content segments as claim 17.
Kotsopoulos et al and Agrawal et al do not teach the content compilation includes 3Application Serial No.: 16/882,330Attorney Docket No.: 0260670advertising content omitted from the playlist.
However, in an analogous art, WAN et al teach same field of receiving media content segments from different channel among the devices. WAN et al teach content compilation includes3Application Serial No.: 16/882,330 Attorney Docket No.: 0260670advertising content omitted from the playlist (see Paragraph [0005], where receiving the content segments at a source data identifying a plurality of stream profiles advertised by an ABR server).
It would have been obvious to one of ordinary skills in art before the effective filling data of the claimed invention to modify the system of Kotsopoulos et al to incorporate the teaching of Agrawal et al further view of WAN et al using content compilation includes 3Application Serial No.: 16/882,330Attorney Docket No.: 0260670advertising content.
Motivation as recognized by one of ordinary skill in the art, to do so would generating more than a predetermined amount of delay between when the content segments are received from the content source and converted to the continuous digital content stream (see Paragraph [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baril et al (US 20210243482) disclosed receiving a request for a media content item from a client deice. The request includes a media content identification and a main user identification
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HYUNGYU KIM whose telephone number is (571)272-0460. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID HYUNGYU KIM/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499